..
                  ,-_



                        . UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


                                   NO.   s:is-CR-00204-D


     UNITED STATES OF AMERICA

                        v.                                 ORDER TO UNSEAL

     ROGER WAYNE JESSUP, et al.



            Upon motion of ·the _Government,· the above-captioned case is

     hereby ORDERED partially unsealed as to Defendant Hector Mhnuel

     Diaz, Jr.   so     ORDERED.


                                               C'V\~~I
     DATE                                  JAME~
                                           Un ited Sta t es Mag i s tr ate Jud ge
